Order of May 20, 2010, Withdrawn; Appeal Dismissed and
Memorandum Opinion filed May 27, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00162-CR
____________
 
NATHAN J. ROSNOW, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal Court at
Law No. 6
Harris County, Texas
Trial Court Cause No. 1537036
 

 
MEMORANDUM
OPINION
          Appellant was convicted of failure to
stop and give information and filed this appeal.  Subsequently, the trial court
granted appellant’s motion for new trial.
            Generally, we only have
jurisdiction to consider an appeal by a criminal defendant when there has been
a final judgment of conviction.  See Workman v. State, 170 Tex. Crim.
App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d 160,
161 (Tex. App. – Fort Worth 1996, no pet.).  Because appellant has been granted
a new trial, there is no final conviction to appeal.  
Accordingly, we dismiss
the appeal.  
Further, we withdraw our
order of May 20, 2010, for Wendy Wilkerson to file the reporter’s record in
this appeal.
 
PER CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)